       Case 5:18-cv-01983-LCB Document 131 Filed 02/09/21 Page 1 of 4                     FILED
                                                                                 2021 Feb-09 PM 03:17
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION


NUCLEAR DEVELOPMENT LLC,                  )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )
                                                 Case No.: 5:18-CV-01983-LCB
                                          )
TENNESSEE VALLEY                          )
AUTHORITY,                                )
                                          )
       Defendant.                         )


 DEFENDANT’S REPLY IN SUPPORT OF MOTION TO SUPPLEMENT
            THE SUMMARY JUDGMENT RECORD

      Defendant Tennessee Valley Authority (“TVA”) respectfully submits this

reply in support of its pending motion to supplement the summary judgment record

(Doc. 128).

      1.      ND offers only two grounds in opposition to TVA’s motion, both of

which are frivolous.

      2.      First, ND complains that the record is being supplemented “two weeks

before the summary judgment hearing.” Doc. 129 at 1. But ND fails to mention that

the relevant materials that TVA seeks to supplement the record with have only

recently been released by the NRC.

      3.      Second, ND erroneously insists that the information in the supplemental

materials is cumulative. Doc. 129 at 1. But, for example, the NRC’s pronouncement
         Case 5:18-cv-01983-LCB Document 131 Filed 02/09/21 Page 2 of 4




pertaining to the extension of the Unit 2 construction permit is a clear and

unequivocal statement that fatally undermines ND’s repeated assertion that the status

of the Unit 2 construction permit had been in doubt. Furthermore, the fact that these

materials from the NRC bolster points previously made by TVA is hardly a reason

to prevent supplementation of the record.            And while TVA understands that ND

wishes that the NRC did not support TVA’s position on these points, that too is no

reason to prevent supplementation of the record. 1

       4.      Remarkably, after opposing supplementation of the record, ND then

submits three pages of argument about points it would cite from the supplemental

materials. Doc. 129 at 2-5. ND cannot have its cake and eat it too.

       5.      Finally, ND says that TVA submitted an incomplete exhibit with its

motion to supplement. Doc. 128 at 1. Not so. The NRC’s order extending the

construction permits (Doc. 128-1) stands alone, and it includes the information that

TVA believes is necessary to supplement the record. The Court should reject ND’s

suggestion that additional materials (i.e., a cover letter and separate safety

evaluation) are required to be part of TVA’s supplemental submission.



1
  The Court also may take judicial notice of the documents because both documents are federal
agency orders. See N.L.R.B. v. Goya Foods of Fla., 525 F.3d 1117, 1139 n.30 (11th Cir. 2008) (A
“district court c[an] take judicial notice of [an] agency order.” (citation and internal quotations
omitted)); Sw. Georgia Fin. Corp. v. Colonial Am. Cas. & Sur. Co., No. CIV.A. 7:08-CV-55HL,
2009 WL 1410272, at *1 (M.D. Ga. May 19, 2009) (“[A] Court may take judicial notice of the
rules, regulations and orders of administrative agencies issued pursuant to their delegated
authority.” (citation omitted)).
                                                2
 Case 5:18-cv-01983-LCB Document 131 Filed 02/09/21 Page 3 of 4




Respectfully submitted this 9th day of February, 2021.


                               s/ Matthew H. Lembke
                               Attorney for Defendant


                               OF COUNSEL:
                               Matthew H. Lembke
                               Riley McDaniel
                               BRADLEY ARANT BOULT CUMMINGS LLP
                               1819 Fifth Avenue North
                               Birmingham, Alabama 35203-2119
                               Telephone: (205) 521-8000
                               Facsimile: (205) 521-8800
                               mlembke@bradley.com
                               rmcdaniel@bradley.com

                               David D. Ayliffe
                               Jill McCook
                               Office of the General Counsel
                               TENNESSEE VALLEY AUTHORITY
                               400 West Summit Hill Drive, WT6
                               Knoxville, Tennessee 37902
                               Telephone: (865) 632-3052
                               ddayliffe@tva.gov
                               jemccook@tva.gov




                                  3
       Case 5:18-cv-01983-LCB Document 131 Filed 02/09/21 Page 4 of 4




                        CERTIFICATE OF SERVICE

      I hereby certify that on February 9, 2021, a true and correct copy of the
foregoing was filed electronically with the Clerk of Court using the CM/ECF system,
which will send electronic notification of such filing to all counsel of record:

                               Caine O’Rear, III
                               HAND ARENDALL HARRISON SALE, LLC
                               Post Office Box 123
                               Mobile, Alabama 36601
                               corear@handarendall.com

                               Edward Shane Black
                               HAND ARENDALL LLC
                               102 South Jefferson Street
                               Athens, Alabama 35611
                               sblack@handarendall.com

                               Larry David Blust
                               HUGHES SOCOL PIERS RESNICK DYM, LTD.
                               70 West Madison Street, Suite 4000
                               Chicago, Illinois 60602
                               lblust@hsplegal.com


                                            s/ Matthew H. Lembke
                                              OF COUNSEL




                                        4
